Citation Nr: 1714801	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypoglycemia.

2. Entitlement to increases in the (10 percent prior to March 27, 2015 and 20 percent from that date) ratings assigned for a low back disability.

3. Entitlement to a rating in excess of 10 percent for a left knee disability.

4. Entitlement to increases in the (10 percent prior to March 27, 2015 and 30 percent from that date) ratings assigned for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to April 1988 and from March 1995 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2012 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision, in pertinent part, denied increased ratings for low back, left knee, and bilateral foot disabilities.  An interim (May 2009) rating decision increased the rating for bilateral plantar fasciitis to 10 percent, effective June 7, 2007.  The February 2012 rating decision, in pertinent part, declined to reopen a claim of service connection for hypoglycemia.  In April 2014, the case was remanded to reschedule the Veteran for a hearing before the Board.  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  An interim (August 2015) rating decision, in pertinent part, increased the rating for plantar fasciitis to 30 percent and the rating for the low back disability to 20 percent, effective March 27, 2015, each.  In September 2015, the Board remanded the claims for additional development. 

[The Veteran's name appears in alternate form in certain official (including VA) records.  At the hearing before the undersigned she requested to be addressed (only) as listed herein.]

In September 2015, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for a bilateral ankle disability secondary to service-connected bilateral plantar fasciitis (found raised at the May 2015 Board hearing).  It does not appear that the issue has yet been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

The matters regarding the ratings for a low back disability, a left knee disability, and bilateral plantar fasciitis are being REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1. An unappealed February 1998 rating decision denied service connection for hypoglycemia based on a finding that the Veteran did not have such disability.

2. Evidence received since the February 1998 decision does not suggest the Veteran has a chronic disability manifested by hypoglycemia, and does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypoglycemia or raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for hypoglycemia may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the hypoglycemia claim.  By correspondence in September 2010, VA notified the Veteran of the information needed to substantiate and complete the claim, to include notice of the information that she was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  She was also provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with  the record.  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO did not arrange for a VA examination or secure a medical opinion in this matter.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until/unless the claim is indeed reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned explained what was needed to reopen the hypoglycemia claim and to substantiate it on the merits; the Veteran was advised of the basis for the prior denial of the claim, and of what type of evidence would serve to reopen and substantiate the claim.  Her testimony reflects knowledge of what is necessary to substantiate her claim.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

A February 1998 rating decision denied the Veteran service connection for hypoglycemia based essentially on a finding that she did not have such disability.  She did not appeal the February 1998 decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in February 1998 consisted of the Veteran's service treatment records (STRs) and an August 1997 VA examination report that noted she had an episode of hypoglycemia in 1990.  

Evidence received since the February 1998 rating decision includes VA treatment records, Social Security Administration (SSA) records, statements from the Veteran, and the Veteran's hearing testimony.

In her April 2011 notice of disagreement, the Veteran reported she was treated for hypoglycemia in service and that it had been recurrent since.  

At the May 2015 Board hearing, the Veteran testified she intermittently experiences symptoms of hypoglycemia, including dizziness, nausea, and lethargy, for which she has sought treatment at VA facilities.  She stated she has experienced hypoglycemia since she was told she had it in service.

The VA treatment records and SSA records do not show treatment for or a diagnosis of hypoglycemia.  

As the Veteran's claim of service connection for hypoglycemia was previously denied based essentially on a finding that she did not have a chronic disability manifested by hypoglycemia, for additional evidence received since that denial to pertaining to the unestablished fact necessary to substantiate the claim, and be material, it must tend to show she in fact does have a chronic disability manifested by hypoglycemia.

The Veteran's reiterated assertions that she has hypoglycemia are not new evidence.  She made such allegations with her previous initial claim, and does not point to any new clinical data that would support such diagnosis; VA and SSA records added to the record do not show treatment for/diagnosis of a disability manifested by hypoglycemia.  Her repetitions of her lay opinion regarding what is essentially a medical matter are cumulative, and not competent, evidence.  The VA and SSA records are new evidence in the sense that they were not previously in the record, they are not material as they do not show or suggest that the Veteran has a chronic disability manifested by hypoglycemia.  While her testimony at the hearing identified outstanding (VA) records that if existing and showing what was alleged would be new evidence, such records were sought on remand, and none showing treatment for symptoms of hypoglycemia were found.  The additional evidence received does not relate to the unestablished fact necessary to substantiate the claim of service connection for hypoglycemia; does not raise a reasonable possibility of substantiating the claim; and is not material.  New and material evidence has not been received, and the claim of service connection for hypoglycemia may not be reopened.


ORDER

The appeal to reopen the claim of service connection for hypoglycemia is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining claims.  

Regarding the low back and left knee disabilities, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the August 2015 VA examiner tested the low back and left knee for pain in weight-bearing and non-weight-bearing positions, it does not appear the examiner tested the low back and left knee for pain on both active and passive motion.  Accordingly, the August 2015 (and prior) examination reports do not comply with Correia.

In addition, in November 2016 written argument, the Veteran's representative stated that she reported her musculoskeletal disabilities at issue have increased in severity since her most recent (August 2015) VA examinations to assess them.  In light of Correia and the allegation of an increase in the severity of the low back, left knee, and bilateral plantar fasciitis disabilities since the last examinations to assess them, new examinations to ascertain the current severity of the disabilities and to address the Correia deficiencies are necessary.  

As updated records of VA treatment the Veteran may have received for her low back, left knee, and bilateral plantar fasciitis are constructively of record, and may contain pertinent information, they must be secured.

The case is REMANDED for the following:
1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for her low back, left knee, and plantar fasciitis from March 2016 to the present (to specifically include at the VA Medical Center (VAMC) in San Diego, California).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for an orthopedic examination of the Veteran (with neurological consult if deemed indicated) to assess the current severity of her service-connected low back, left knee, and bilateral plantar fasciitis disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the low back disability.  [The examiner must be provided the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the spine.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examiner should note the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the spine cannot be tested on "weight-bearing," then the examiner must specifically state so (with explanation why that is so).  It should be specifically noted whether the spine is ankylosed (and if so, the position of ankylosis); and whether there are any neurologic manifestations of the low back disability, and if so their nature and severity.  

(b) Please assess the current severity of the left knee disability.  [The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating knee disabilities.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  All clinical findings should be reported in detail.  Specifically note whether there is related subluxation or instability (and, if so, the degree); whether the knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

(c) Please assess the current severity of the bilateral plantar fasciitis.  [The examiner must be provided a copy of the criteria for rating foot disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating foot disabilities.]  Specifically, please indicate whether the Veteran has pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


